        Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 1 of 12. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 THOMAS J. PIECZONKA, individually and              Case No.
 on behalf of all others similarly situated,
                                                    CLASS ACTION
                Plaintiff,
                                                    JURY TRIAL DEMANDED
        v.

 PROGRESSIVE SELECT INSURANCE
 COMPANY,

                Defendant.

                                CLASS ACTION COMPLAINT

       Plaintiff Thomas J. Pieczonka (“Plaintiff”), by and through his attorneys, brings this class

action lawsuit on behalf of himself and all other persons similarly situated, who were insured under

Defendant Progressive Select Insurance Company’s (“Progressive”) policies of auto insurance,

and except as to those allegations pertaining to Plaintiff and his own actions, which allegations are

based upon personal knowledge, Plaintiff alleges the following upon information and belief and

investigation of his counsel:

                                  NATURE OF THE ACTION

       1.      Progressive’s collision and comprehensive auto insurance provisions require that

Progressive pay the actual cash value (“ACV”) of the property at the time of the loss, less any

applicable deductible, when it declares a vehicle a total loss. The law of several states (including

Plaintiff’s home state of Florida) requires that, when insurers pay claims based off of the ACV,

they include amounts for sales tax, title fees, and tag fees, as well as certain other reasonable

expenses, incurred in replacing a vehicle.
           Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 2 of 12. PageID #: 2



        2.      In violation of the law and the terms of coverage, Progressive fails to pay costs and

fees reasonably likely to be incurred when purporting to reimburse claimants the ACV of their

vehicle.

        3.      Plaintiff and the other Class members are (or were) insureds with collision coverage

and/or comprehensive coverage who suffered a loss to an insured vehicle to an extent that the

vehicle was declared by Progressive to be a total loss, and were under-reimbursed for the ACV of

their insured vehicle.

        4.      Progressive breached its contract with Plaintiff and the other Class members

through its unlawful practices described more fully below. As a result, Plaintiff and the other Class

members were injured and suffered damages.

                                              PARTIES

        5.      At all times relevant to this action, Plaintiff is and was a citizen and resident of

Florida, domiciled in Fort Lauderdale, Florida.

        6.      Progressive is an Ohio insurance company with its principal place of business in

Cuyahoga County, Ohio.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d) because

Plaintiff brings this civil action as a class action in which the matter in controversy exceeds the

sum or value of $5,000,000, exclusive of interest or costs, and at least one member of the Class is

a citizen of a state different from Progressive.

        8.      This Court provides a proper venue for this action pursuant to 28 U.S.C. § 1391

because a substantial part of the events and omissions giving rise to the claim occurred in this

District, and Progressive resides in this District.




                                                      2
         Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 3 of 12. PageID #: 3



                            GENERAL FACTUAL ALLEGATIONS

        9.      Plaintiff is insured under an auto insurance policy through Progressive providing

coverage for the Policy Period April 24, 2019 through October 24, 2019. The policy contract is

Form 9611D FL, plus the endorsement A261 (the “Policy”). See Policy, attached hereto as Exhibit

A.

        10.     On information and belief, each Class member was insured under an identical form

of the Policy, or a policy otherwise containing pertinent coverage terms that were materially

identical to those in Plaintiff’s Policy.

        11.     Pursuant to standardized language in Part IV of the Policy, collision coverage and

comprehensive coverage require Progressive to “pay for sudden, direct and accidental loss” to a

covered auto, including an attached trailer or a non-owned auto, as well as custom parts or

equipment. The Policy states:

                The limit of liability for loss to a covered auto, non-owned auto, or custom

                parts or equipment is the lowest of:

                     a.   The actual cash value of the stolen or damaged property at the time

                          of the loss reduced by the applicable deductible;

                     b.   The amount necessary to replace the stolen or damaged property

                          reduced by the applicable deductible;

                     c.   The amount necessary to repair the damaged property to its pre-

                          loss physical condition reduced by the applicable deductible; or

                     d.   The Stated Amount shown on the declarations page for that

                          covered auto.




                                                  3
        Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 4 of 12. PageID #: 4



       12.     The Policy states that ACV is determined by the market value, age, and condition

of the vehicle at the time the loss occurs. Apart from the reference to any applicable deductible,

no other reductions to the ACV are specified. The Policy does not define ACV or market value,

nor does it address sales tax, fees, or other reasonable expenses to replace the lost vehicle.

       13.     Upon information and belief, each of the fifty states imposes a form of title fees,

registration fees and/or license plate fees relating to the purchase of a private passenger vehicle.

       14.     As a consequence, under the law in every state, an insured vehicle cannot be

replaced without payment of applicable title fees, registration fees, and/or license plate fees. Those

mandatory costs are, in actuality, part of the replacement cost of every totaled vehicle.

       15.     The law in at least twenty-eight states specifically mandates that insurers pay all

mandatory title, registration and license plate fees in connection with a total loss: Alabama, Alaska,

Arizona, Arkansas, California, Colorado, Florida, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas,

Kentucky, Maryland, Minnesota, Mississippi, Nebraska, Nevada, New Jersey, New Mexico, Ohio,

Oklahoma, Oregon, Utah, Vermont, Virginia, Washington. 1




1
  See Ala. Admin. Code § 482-1-125-.08; Alaska. Admin. Code § 26.080, AK Bulletin 93-8; Ariz.
Admin. Code § R20-6-801(H)(1); Ark. Admin. Code § 054.00.43-10(A), AR Rule 43-10; Cal.
Code of Regs. Tit. 10 § 2695.8(B); C.R.S. § 10-4-639; Fla. Stat. § 626.9743; Ga. Comp. R. &
Regs. § 120-2-52-.06; Haw. Rev. Stat. § 431:10C-312; https://doi.idaho.gov/Consumer
/FAQ/AutoClaimFAQ; 50 Ill. Admin. Code § 919.80(C); Iowa A.D.C. § 191-15.43(507B); Kan.
Admin. Regs. § 40-1-34; 806 Ky. Admin. Regs. § 12:095, KY Bulletin 81-DM-007; Md. Code
Regs. § 31.15.12.04, MD Ins Order 11-25-80; M.S.A. § 72A.201; MS Bulletin 2007-4; NE Bulletin
CB-49; Nev. Admin. Code § 686A.680; N.J. Admin. Code § 11:3-10.4; http://
www.nmprc.state.nm.us/consumerrelations/docs/settlement-total-loss.pdf; Ohio Admin. Code
3901-1-54; Okla. Admin. Code § 365:15-3-8; Or. Admin. R. § 836-080-0240; Utah Admin. Code
r. § R590-190-11; 4-3 Vt. Code R. § 7:8, VT Bulletin 58, VT ADC Ins 79-2; Va. Insurance Order
No. 11607; Wash. Admin. Code § 284-30-391.


                                                  4
         Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 5 of 12. PageID #: 5



                   FACTUAL ALLEGATIONS RELATED TO PLAINTIFF

        16.     Plaintiff obtained auto insurance from Progressive on his 2013 Audi Q5 for the

period April 24, 2019 to October 24, 2019, and paid the premium. See Exhibit A.

        17.     Plaintiff experienced a covered loss during the coverage period on July 1, 2019,

and reported the loss on July 2, 2019.

        18.     Progressive declared the insured vehicle a total loss. In the Settlement Summary,

Progressive agreed to pay a total of $15,789.40, which includes an amount of $969.21 for sales

tax, but $0 for fees. See Settlement Summary, attached hereto as Exhibit B.

        19.     As for Plaintiff, vehicles must be properly titled in order to be legally driven on

roadways. Fla. Stat. § 320.02 (“every owner or person in charge of a motor vehicle that is operated

or driven on the roads of this state shall register the vehicle in this state.”).

        20.     Vehicles also must have proper license plates (or tags) in order to be legally driven

on roadways. See Fla. Stat. § 320.0609.

        21.     Florida law imposes mandatory sales tax and title transfer fees for the replacement

of all vehicles, whether leased or owned. See Fla. Stat. § 212.05 (sales tax); § 319.34 (title transfer

fee). These taxes and fees are necessarily included in the replacement cost of a total loss vehicle.

        22.     In addition, it is customary practice in Florida for car dealerships to charge so-called

documentation fees or processing fees. The average documentation/processing fee in Florida is

approximately $670. See https://www.autolist.com/guides/dealer-fees-florida (last visited Dec. 6,

2019). These charges are reasonably likely to be incurred in replacing the insured vehicle.

        23.     Florida law, as with the law in other states, requires the ACV to incorporate costs

reasonably likely to be incurred in vehicle replacement, including sales tax, title transfer fees, tag

transfer fees, and other fees reasonably likely to be incurred in replacing the loss. Fla. Stat. §




                                                    5
        Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 6 of 12. PageID #: 6



626.9743; Mills v. Foremost Ins. Co., 511 F.3d 1300, 1306 (11th Cir. 2008); Glover v. Liberty

Mut. Ins. Co., Case No. 19-21900, 2019 WL 4917063, at *8 (S.D. Fla. Oct. 4, 2019) (“failure to

include mandatory state fees constitutes a breach of the promise to pay ACV”).

       24.     Progressive has already effectively conceded its obligations to include mandatory

fees and taxes in its payment of claims based on the ACV. Indeed, in Plaintiff’s Settlement

Summary, Progressive agrees to pay a certain amount of sales tax, but expressly omits any payment

for other fees it knows or should know necessarily must be incurred when acquiring a vehicle. See

Exhibit B.

       25.     Progressive failed and refused to pay Plaintiff for certain fees and costs to which

he was entitled under the Policy and the law.

       26.     On information and belief, Progressive engages in uniform and standard conduct in

failing and refusing to pay full ACV to all claimants, including Plaintiff and the other Class

members.

                              CLASS ACTION ALLEGATIONS

       27.     Plaintiff brings this action individually and on behalf of all other persons similarly

situated pursuant to pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure.

       28.     Pursuant to Fed. R. Civ. P. 23, Plaintiff assert claims for breach of contract on

behalf of a national Class, defined as follows:

               All persons in the United States who insured a vehicle for physical damage
               coverage under a Progressive auto policy and suffered a first-party total loss
               of a covered vehicle at any time since December 9, 2011, and whose claims
               were adjusted by Progressive as a total loss claim but, as part of the claim
               settlement, and were not paid state mandated or other necessary costs of
               replacing the vehicle.

Excluded from the Class are: (1) Progressive, Progressive’s agents, subsidiaries, parents,

successors, predecessors, and any entity in which Progressive or its parents have a controlling



                                                  6
          Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 7 of 12. PageID #: 7



interest, and those entities’ current and former employees, officers, and directors; (2) the Judge to

whom this case is assigned and the Judge’s immediate family; (3) any person who executes and

files a timely request for exclusion from the Class; (4) any persons who have had their claims in

this matter finally adjudicated and/or otherwise released; and (5) the legal representatives,

successors and assigns of any such excluded person.

          29.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

          30.     The Class meets the criteria for certification under Fed. R. Civ. P. 23 in that:

                 a.      Numerosity – Federal Rule of Civil Procedure 23(a)(1) – The members of

          the Class are so numerous that their individual joinder is impracticable. The Progressive

          Corporation is one of the largest auto insurers in the United States, with over 13 million

          policies in force. 2 While Plaintiff is informed and believes that the Class consists of more

          than forty (40) and likely several hundred thousand persons, the precise number of Class

          members is presently unknown to Plaintiff, but may be ascertained from Progressive’s

          books and records. The members of the Class are easily ascertainable and readily

          identifiable from information and records in Progressive’s possession, control, or custody.

          Upon information and belief, Progressive maintains records of all total loss claims made

          by its insureds and paid by Progressive. Members of the Class may be notified of the

          pendency of this action by recognized, court-approved notice dissemination methods,

          which may include U.S. Mail, electronic mail, Internet postings, and/or published notice.




2
    See https://en.wikipedia.org/wiki/Progressive_Corporation (last visited Dec. 9, 2019).


                                                   7
Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 8 of 12. PageID #: 8



       b.      Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3) – Common questions of law and fact exist as to all members of the Class and

predominate over questions affecting only individual members of the Class. Such common

questions of law or fact include, but are not limited to, the following:

                       (1)     whether Progressive’s contractual agreements obligated it to

               pay reasonably incurred fees and taxes when making a payment for total

               loss based on ACV;

                       (2)     whether Progressive breached its contracts with Plaintiff and

               other Class members by failing to pay the full amount of the total loss based

               on ACV; and

                       (3)     the amount and nature of relief to be awarded to Plaintiff and

               the other Class members.

       (c)     Typicality – Federal Rule of Civil Procedure 23(a)(3) – Plaintiff’s claims

are typical of the Class’s claims because, among other things, all members of the Class

were comparably injured through Progressive’s uniform misconduct described above.

Plaintiff and the other Class members were all similarly affected by Progressive’s failure

to pay the full amount of ACV. Plaintiff’s claims are based on the same legal theories as

those of the other Class members. Plaintiff and the other Class members similarly sustained

damages as a direct and proximate result of the same wrongful practices in which

Progressive engaged. Plaintiff’s claims arise from the same practices and course of conduct

that give rise to the claims of the other Class members. In addition, there are no defenses

available to Progressive that are unique to Plaintiff or to any particular members of the




                                          8
Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 9 of 12. PageID #: 9



Class. At its core, this case involves identical issues on identical (in all relevant respects)

contracts across the Class.

       (d)      Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4) –

Plaintiff will fairly and adequately protect the Class members’ interests. Plaintiff has a

genuine interest in protecting the rights of the Class and will prosecute this action

vigorously. Plaintiff has retained counsel who are competent and experienced in complex

class action litigation. Neither Plaintiff nor counsel has any interests adverse or in conflict

with the Class. The interests of the Class will be fairly and adequately protected by Plaintiff

and his counsel.

       (e)      Superiority – Federal Rule of Civil Procedure 23(b)(3) – A class action is

superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the management of

this class action. The damages or other financial detriment suffered by Plaintiff and the

other Class members are relatively small compared to the burden and expense that would

be required to individually litigate their claims against Progressive, so it would be

impracticable for the Class members to individually seek redress for Progressive’s

wrongful conduct. Even if the Class members could afford litigation, the court system

could not. Individualized litigation creates a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By

contrast, the class action device presents far fewer management difficulties, and provides

the benefits of single adjudication, economy of scale, and comprehensive supervision by a

single court.




                                          9
       Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 10 of 12. PageID #: 10



                                             COUNT I
                                         Breach of Contract

        31.      Plaintiff incorporates paragraphs 1 through 30 above, as if fully stated herein.

        32.      Plaintiff asserts a breach of contract claim against Progressive, on behalf of himself,

and the Class.

        33.      Plaintiff and the other Class members were parties to a standard insurance contract

with Progressive. The pertinent insurance policies are form contracts containing relevant uniform

provisions for Plaintiff and all Class members.

        34.      Plaintiff and the other Class members paid their premiums, and all conditions

precedent under the contracts occurred or were performed. Progressive, by paying on the total loss

claims, determined that Plaintiff and each Class member complied with the terms of their insurance

contracts and fulfilled all of their duties that the insurance contracts imposed for them to be paid

on their total loss.

        35.      Plaintiff and the other Class members made claims under their insurance contracts,

which Progressive determined to be first-party total losses under the insurance contracts, and

additionally determined to be covered by its insurance contracts.

        36.      Pursuant to the above-described contractual provisions, upon the total loss of their

insured vehicles, Plaintiff and the other Class members were each owed the ACV of their vehicles,

including mandatory title, registration and license plate fees, as well as other fees reasonably likely

to be incurred in replacing the vehicle.

        37.      Progressive failed to pay these costs and fees, and thus the full value of the ACV,

to Plaintiff and the other Class members on their total loss claims.

        38.      Progressive’s failure to pay the full amount of ACV constitutes a material breach

of contract with Plaintiff and the other Class members.



                                                   10
       Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 11 of 12. PageID #: 11



       39.     As a result of these contractual breaches, Plaintiff and the other Class members

have been damaged, and are entitled to sums representing the amounts for unpaid fees and costs

that are incorporated into ACV, as well as costs, pre-judgment and post-judgment interest, and

other relief as appropriate.

       WHEREFORE, Plaintiff Thomas J. Pieczonka, individually and on behalf of all others

similarly situated, prays that judgment be entered in his favor and against Progressive, as follows:

               A.      That the Court adjudge, decree and certify that the present case may be
                       properly maintained as a class action, appoint Plaintiff as representative of
                       the Class, and appoint Plaintiff’s counsel as counsel for the Class;

               B.      That the Court grant judgment in favor of Plaintiff and the Class, and against
                       Progressive;

               C.      That the Court award damages to Plaintiff and the other Class members and
                       against Progressive;

               D.      That the Court award prejudgment interest on any damage amounts
                       awarded;

               E.      That the Court award post-judgment interest on any judgment entered;

               F.      That the Court award reasonable attorneys’ fees, expenses and litigation
                       costs as appropriate pursuant to applicable law; and

               G.      That the Court grant such further relief as it deems just and proper.




                                                 11
Case: 1:19-cv-02965-JG Doc #: 1 Filed: 12/23/19 12 of 12. PageID #: 12



                          DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury of all claims so triable.

                                     Respectfully submitted,

                                     /s/ Marc Dann
                                     Marc E. Dann (0039425)
                                     Brian D. Flick (0081605)
                                     Michael A. Smith, Jr. (0097147)
                                     DANN LAW
                                     P.O. Box 6031040
                                     Cleveland, Ohio 44103
                                     (216) 373-0539 telephone
                                     (216) 373-0536 facsimile
                                     notices@dannlaw.com

                                     Thomas A. Zimmerman, Jr. (pro hac vice anticipated)
                                     tom@attorneyzim.com
                                     Matthew C. De Re (pro hac vice anticipated)
                                     matt@attorneyzim.com
                                     Jeffrey D. Blake (pro hac vice anticipated)
                                     jeff@attorneyzim.com
                                     ZIMMERMAN LAW OFFICES, P.C.
                                     77 W. Washington Street, Suite 1220
                                     Chicago, Illinois 60602
                                     (312) 440-0020 telephone
                                     (312) 440-4180 facsimile
                                     www.attorneyzim.com

                                     Counsel for Plaintiff and the putative Class




                                          12
